Citation Nr: 1141984	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  05-23 825	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial rating greater than 30 percent for a depressive disorder.

3.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to an initial rating greater than 10 percent for the left shoulder.

5.  Entitlement to additional compensation for a claimed dependent spouse and claimed dependent step-child. 

REPRESENTATION

Appellant represented by:	David Huffman, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from March 1987 to January 2000.

This matter arises to the Board of Veterans' Appeals (Board) from May 2004 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a May 2004-issued rating decision, the RO granted service connection and assigned a 20 percent rating effective January 4, 2000, for lumbar spine degenerative joint disease (see claims files, Vol 2).  The Veteran appealed for a higher initial rating.  In a June 2005-issued rating decision, the RO granted service connection and a 30 percent rating for depressive disorder and service connection and a 10 percent rating for the right knee, both effective from March 17, 2003 (see claims files, Vol 3).  The Veteran appealed for higher initial ratings.  

In January 2008, the Board remanded the above-mentioned claims for VA examinations (see claims files, Vol 4).  

In March 2010, the RO issued a rating decision that continued a 30 percent rating for depression.  The Veteran submitted a new notice of disagreement (hereinafter: NOD) to the 30 percent rating; however, this issue was already in appellate status.  Thus, no action on the new NOD is required.  

In pertinent part of a September 2004-issued rating decision, the RO denied dependent status for two parties (purported spouse and step-child) that the Veteran desired be added as his dependents.  In October 2004, the Veteran submitted an NOD to that decision.  No statement of the case (hereinafter: SOC) has been issued addressing the denial of dependency status and it is not clear that the Veteran has withdrawn his NOD.  Thus, a remand is necessary.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In March 2011, the RO issued a rating decision that granted service connection and a 10 percent rating for the left shoulder effective from March 17, 2003.  The Veteran submitted a timely NOD to the 10 percent rating.  No SOC has been issued addressing the 10 percent rating for the left shoulder and it is not clear that the Veteran has withdrawn the NOD.  Thus, a remand is necessary.  Id.

The appeal is REMANDED to the RO (private attorney representation).  VA will notify the Veteran if further action is required.


REMAND

In May 2011, the Veteran testified before the undersigned Veterans Law Judge that his service-connected disabilities on appeal herein (depression and degenerative joint disease of the lumbar spine and right knee) have worsened in severity since his previous examinations, conducted in May and June 2008.  In Caffrey v Brown, 6 Vet App 377, 381 (1994), the United States Court of Appeals for Veterans Claims (Court) held that where a material change in a disability occurs, a fresh medical examination is required.  Because a material change in each disability has been alleged, the Board must remand this case for another examination.  

As noted in the introduction, in March 2011, the RO issued a rating decision that granted service connection and assigned a 10 percent rating for the left shoulder effective from March 17, 2003.  The Veteran submitted an NOD to the 10 percent rating.  No SOC has been issued addressing this issue.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits or the NOD is withdrawn by appellant or his representative, the agency must prepare an SOC.  Thus, a remand is necessary.  Manlincon, supra; VAOPGCPREC 16-92.  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Also as noted in the introduction, in pertinent part of a September 2004-issued rating decision, the RO denied dependent status for two parties (purported spouse and step-child) that the Veteran sought to be added as his dependents.  In October 2004, the Veteran submitted an NOD to that decision.  No SOC has been issued addressing the denial of dependency status and it is not clear that the Veteran has withdrawn his NOD.  Thus, a remand is necessary.  Manlincon, supra.  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood, supra. 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should make arrangements for a psychiatric examination.  The claims files should be made available to the psychiatrist for review.  The psychiatrist is asked to review the claims files, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis.  The psychiatrist is asked to assign a Global Assessment of functioning score and explain what that score means.  The psychiatrist should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the psychiatrist should state the reason.  

2.  The RO should make arrangements for an examination of the thoracolumbar spine by an appropriate specialist (an M.D.).  The claims files should be made available to the physician for review.  The physician is asked to review the claims files, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine the spine, and offer a diagnosis.  The physician is asked to address the range of motion of the thoracolumbar spine, including the pain-free range of motion, whether the spine is unstable, and whether there is painful motion, weakness, fatigue, or incoordination.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

3.  The RO should make arrangements for an examination of the right knee by an orthopedist (an M.D.).  The claims files should be made available to the physician for review.  The physician is asked to review the claims files, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine the right knee, and offer a diagnosis.  The physician is asked to address the range of motion of the knee, including the pain-free range of motion, whether the knee is unstable, and whether there is painful motion, weakness, fatigue, or incoordination.  If lateral instability is detected in the right knee, the physician is asked to grade the instability as "slight," "moderate," or "severe."  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

4.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claims for higher initial ratings for depression, the lumbar spine, and the right knee.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

5.  The RO should issue an SOC addressing the denial of dependent status for the two claimed dependents, which was the subject of a September 2004 rating decision.  The RO should also issue an SOC addressing the initial rating for the left shoulder.  These issues will be returned to the Board after issuance of an SOC only if perfected by the filing of a timely substantive appeal.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

